Exhibit 99.5 UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL INFORMATION In this Exhibit 99.5, references to “First PacTrust,” the “Company,” “we,” “our” and “us” mean First PacTrust Bancorp, Inc. excluding, unless the context otherwise requires or as otherwise expressly stated, its subsidiaries. The following unaudited pro forma combined condensed consolidated financial information has been prepared using the acquisition method of accounting, giving effect to our merger with Beach Business Bank (“Beach”) and our acquisition of Gateway Bancorp (“Gateway”). The unaudited pro forma combined condensed consolidated statement of financial condition combines the historical financial information of the Company, Beach and Gateway as of June 30, 2012, and assumes that the Beach merger and the Gateway acquisition were completed on that date. The unaudited pro forma combined condensed consolidated statement of operations for the six month period ended June 30, 2012 and the twelve month period ended December 31, 2011 gives effect to the Beach merger and the Gateway acquisition as if both transactions had been completed onJanuary 1, 2011. The unaudited pro forma combined condensed consolidated financial information is presented for illustrative purposes only and does not indicate the financial results of the combined company had the companies actually been combined on the dates described above, nor is it necessarily indicative of the results of operations in future periods or the future financial position of the combined entities. The unaudited pro forma combined condensed consolidated financial information also does not consider any potential impacts of current market conditions on revenues, expense efficiencies, asset dispositions and share repurchases, among other factors. On July 1, 2012, the Company completed its merger with Beach (the “Merger”) pursuant to the terms of the Agreement and Plan of Merger, dated as of August 30, 2011, as amended October 31, 2011, by and between the Company and Beach (the “Merger Agreement”).Pursuant and subject to the terms of the Merger Agreement, each outstanding share of Beach common stock (other than specified shares owned by the Company or Beach, and other than in the case of shares in respect of, or underlying, certain Beach options and other equity awards, which will be treated as set forth in the Merger Agreement) was converted into the right to receive $9.21415 in cash and one one-year warrant to purchase 0.33 of a share of Company common stock at an exercise price of $14.00 per Company share.The aggregate cash consideration paid to Beach shareholders in the transaction was approximately $39.1 million and the aggregate number of shares of Company common stock underlying the warrants issued to Beach shareholders in the transaction is 1,401,959. 1 On August 18, 2012, the Company completed its acquisition of Gateway pursuant to the terms of the Stock Purchase Agreement, dated as of June 3, 2011, as amended on November 28, 2011, February 24, 2012, June 30, 2012 and July 31, 2012 (the “Purchase Agreement”), by and among the Company, each of the stockholders of Gateway (the “Sellers”) and the D & E Tarbell Trust, u/d/t dated February 19, 2002 (in its capacity as the Sellers’ Representative).Pursuant and subject to the terms of the Purchase Agreement, the aggregate cash consideration paid to the Sellers in the transaction was $15.5 million. The unaudited pro forma combined condensed consolidated financial information includes estimated pro forma adjustments to record assets and liabilities of Beach and/or Gateway at their respective fair values and represents our pro forma estimates based on available information. The pro forma adjustments included herein are subject to changeas additional information becomes available and additional analyses are performed. The final allocation of the purchase price will be determined after completion of thorough analyses to determine the fair value of Beach’s and/or Gateway’s tangible and identifiable intangible assets and liabilities as of the dates the Beach merger and the Gateway acquisition were completed. Increases or decreases in the estimated fair values of the net assets as compared with the information shown in the unaudited pro forma combined condensed consolidated financial information may change the amount of the purchase price allocated to goodwill or bargain purchase gain, and other assets and liabilities and may impact our consolidated statement of operations due to adjustments in yields and interest rates and/or amortization or accretion of the adjusted assets or liabilities. Any changes to Beach and/or Gateway stockholders’ equity, including results of operations from June 30, 2012 through the dates the Beach merger and the Gateway acquisition were completed, will also change the purchase price allocation, which may include the recording of a lower or higher amount of goodwill or bargain purchase gain. The final adjustments may be materially different from the unaudited pro forma adjustments presented herein. The historical financial results for the six months ended June 30, 2012 and the twelve months ended December 31, 2011 of Beach includes $0.1 million and $0.3 million, respectively, of preferred stock dividends and discount accretion. These amounts relate to Beach’s participation in the United States Department of the Treasury’s Capital Purchase Program. As of June 30, 2012, Beach has redeemed all of the original $6.0 million invested by the United States Department of Treasury under the Capital Purchase Program, pursuant to the Beach Merger Agreement. The Company anticipates that the Beach merger and Gateway acquisition will provide the combined company with financial benefits that include reduced operating expenses. The unaudited pro forma combined condensed consolidated financial information, although helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not necessarily reflect the exact benefits of expected cost savings or opportunities to earn additional revenue and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods.In addition, it does not give effect to the Company’s pending acquisition of The Private Bank of California, previously reported on Form 8-Ks filed on August 22, 2012 and August 27, 2012. 2 The unaudited pro forma combined condensed consolidated financial information has been derived from and should be read in conjunction with the respective period’s historical consolidated financial statements and the related notes of the Company, Beach and Gateway. The historical consolidated financial statements of the Company, Beach and Gateway have been filed with the SEC and incorporated by reference into or included in this Current Report. The unaudited pro forma combined stockholders’ equity and net income are qualified by the statements set forth under this caption and should not be considered indicative of the market value of our common stock or the actual or future results of operations of the Company for any period. Actual results may be materially different than the pro forma information presented. 3 Unaudited Pro Forma Combined Condensed Consolidated Statement of Financial Condition as of June 30, 2012 (In thousands of dollars except per share data) Beach Merger Gateway Acquisition First PacTrust Historical Beach Historical Pro Forma Merger Adjustments Pro Forma Combined First PacTrust and Beach Gateway Historical Pro Forma Acquisition Adjustments Pro Forma Combined First PacTrust, Beach and Gateway Assets: Cash and due from banks $ $ $
